Citation Nr: 1509334	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  11-03 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for seizure disorder.

2.  Entitlement to a compensable evaluation for a scar of the left upper forehead.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from January 1966 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Board observes that in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for an increased disability evaluation may require a determination as to whether the Veteran is entitled to a total disability rating based on individual unemployability (TDIU).  In this case, however, entitlement to a  TDIU has been most recently requested by the Veteran on the basis that his service-connected PTSD renders him unemployable; that claim was denied in December 2014.  The Board also observes that the only increased rating issue on appeal at this time is that for a higher evaluation for a forehead scar; at no time has the Veteran asserted that this disability interferes with his employability.  The Board therefore concludes that a claim for a TDIU is not presently before it and will not be discussed herein.  

The Board notes that since the issuance of a March 2014 supplemental statement of the case (SSOC), additional records have been added to the Veteran's claims file.  However, these records do not pertain to the Veteran's left forehead scare and are either cumulative or not relevant to the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to a seizure disorder.  Thus, the Board has concluded that it may proceed with appellate consideration of these issues without prejudice to the Veteran.  See 38 C.F.R. § 19.31 (2014).


FINDINGS OF FACT

1.  In a March 1991 rating decision, the RO denied service connection for a seizure disorder; the Veteran did not appeal.

2.  Evidence added to the record since the March 1991 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a seizure disorder, and does not raise a reasonable possibility of so substantiating the claim.  

3.  The Veteran's recent statements that he reported seizures in service and that seizures began within months of his separation from service are patently incredible.  

4.  The disability characterized as a left forehead scar is not disfiguring, and no visible scar or keloid formation is shown on examination; at no point during the appeal period has this disability been productive of pain, instability, or functional impairment.


CONCLUSIONS OF LAW

1.  The March 1991 rating decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.160(d), 20.1103 (2014).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a seizure disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for a compensable evaluation for a scar of the left forehead have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805, 7819 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

A January 2009 letter discussed the evidence necessary to support a claim of entitlement to service connection.  The Veteran was informed that his claim for a seizure disorder had been previously denied, and that new and material evidence was necessary to reopen that claim.  He was advised of the bases for the previous denial and instructed that any evidence he submitted must be new and related to the bases for the previous denial.  He was instructed as to the allocation of responsibilities between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  

A June 2009 letter included information regarding the manner in which VA assigns disability ratings.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service, VA records have been obtained and associated with the record.  A VA skin examination was provided to the Veteran.  The Board finds that the examination was adequate in that it was performed by a neutral, skilled provider who reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing his conclusions.  
Moreover, the Board observes that with respect to a previously denied claim, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).  

The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

New and Material Evidence

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In a March 1991 rating decision, the RO denied service connection for seizure disorder.  

At the time of the March 1991 rating decision, the record included service treatment records including a May 25, 1967 entry indicating that the Veteran's head was creased by a bullet four days previously, and that he was doing well.  The Veteran was returned to duty.  No further notation is made within the service treatment records regarding any symptoms relating to this incident.  On separation examination in November 1967, the Veteran endorsed dizziness and frequent or severe headache; however, the examiner made no notation with respect to the Veteran's report of history, and the Veteran was clinically normal on neurological examination.

The record also included VA treatment records.  They indicate that the Veteran presented to a VA facility in October 1985 and reported a recent seizure.  He reported that he had sustained a head injury in Vietnam.  The provider noted that the Veteran had a history of heavy alcohol use.  The diagnosis was seizure disorder, cause unknown.  

In March 1986 the Veteran filed a claim for nonservice-connected pension.  Therein, he stated that his seizures began in November 1985 and had continued since then.  In May 1986, the Veteran identified treatment for his seizures through VA, beginning in November 1985.

In November 1990, the Veteran sought service connection for a  head injury.  He indicated that it occurred in 1966.

On VA examination in January 1991, the examiner noted the Veteran's report of a head injury in 1966, followed by a period of unconsciousness for two to three days, and then a hospital stay of 30 days.  The examiner further noted that the Veteran had no seizure in the hospital, but had a sudden seizure in 1985.  The diagnosis was history of head injury with subsequent seizures controlled by medication.

As noted, the RO denied service connection for seizure disorder in March 1991.  It noted that the Veteran had been injured during service when a bullet creased his forehead, and that X-rays at that time revealed no deformity and no retained metallic fragments from a bullet or shattered helmet.  It concluded that there was no confirmed evidence of a seizure disorder during service or within one year following service.  It additionally concluded that seizure disorder was not shown to be due to a slight bullet crease of the forehead.  It noted that there was no other evidence of head trauma during service.  

The Veteran sought to reopen his claim in March 2009.  Along with his claim, he submitted letters he had written to his family during service.  Those letters include one written on May 20, 1967, suggesting that the Veteran was hospitalized.  He did not provide any details of his hospitalization.

Records were received from a Vet Center in May 2009.  They include a March 1990 intake summary reflecting the Veteran's report of being shot in the head, knocked out for a few hours, and medivaced to a hospital.  The Veteran indicated that he was sent back to duty after about one month.  

On VA neurological examination in June 2009, the Veteran's history was reviewed.  He reported that he was shot in the forehead, lost consciousness, and woke up in a hospital.  He noted that he was kept for a few days and was sent back to duty after a week or two.  He stated that his seizures started in 1968, three months after separation from service, and he had a bad one in 1982 and was started on medication by VA.  The diagnosis was posttraumatic seizures of infrequent occurrence.  Neurological examination was normal.

A June 2009 Vet Center assessment by a licensed clinical social worker notes the Veteran's report of sustaining a bullet wound to his head that pierced his steel pot helmet and left a "dent" in his forehead.  The social worker noted the Veteran's report that he had suffered from seizures since that time.  A June 2013 update from the Vet Center provides the same information regarding the Veteran's report of head injury and seizures.  

As discussed, service connection for seizure disorder was denied in March 1991 because there was no confirmed evidence of a seizure disorder during service or within one year following service, and because seizure disorder was not shown to be related to a slight bullet crease of the forehead during service.  Notably, at the time of the 1991 rating decision, the record included the Veteran's service treatment records which showed no evidence of seizures or other neurological abnormality.  The record also included medical evidence of seizures beginning in 1985, many years following service.  It was not until the Veteran sought to reopen his claim in 2009 that he reported seizures in service following the incident in which his forehead was creased by a bullet in 1967.  He has alternatively stated that seizures began in 1968, within months of his separation from service.  To the extent that the evidence added to the record since the March 1991 rating decision includes reports of symptoms in service and shortly thereafter, this evidence might cure a defect that existed at the time of the March 1991 rating decision pursuant to the presumption of credibility discussed by the United States Court of Appeals for Veterans Claims (Court) in Justus as noted above.  However, as subsequently pointed out in Duran, Justus does not require VA to consider the patently incredible to be credible.  In this case, the Veteran's more recent statements in support of his petition to reopen are in direct conflict with his 1986 statement in support of an application for nonservice-connected pension, in which he stated that seizures began in 1985 (many years following service).  Because of his inconsistent reports pertaining to his history, and because his more recently reported history is in conflict with the medical evidence contemporaneous to service and the following years, the Board finds that the Veteran's more recent assertions that he had seizures during service or directly thereafter is patently incredible.  Thus, these more recent reports in support of the petition to reopen, suggesting that seizures began during service or within a brief time following service, cannot be used as the basis to reopen the claim.

In sum, there has been no competent or credible evidence added to the record that has cured a previously existing defect.  The Board therefore concludes that the claim of entitlement to service connection for seizure disorder may not be reopened.

Evaluation of Forehead Scar

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2; see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case, the Board has concluded that the disability at issue has not changed such that a compensable evaluation is warranted for distinct periods of time and thus uniform evaluations are warranted for the period considered.

The Veteran's left forehead scar is evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7800, for burn scars, and other scars or disfigurement of the head, face or neck.

The criteria for rating scars were revised, effective October 23, 2008.  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  As the Veteran filed the current claim in 2009, the revised criteria apply.

Diagnostic Code 7800 pertains to burn scars, other scars, and other disfigurement of the head, face, and neck.  This diagnostic code employs the "eight-characteristics of disfigurement" rating method set forth at Diagnostic Code 7800 Note (1). 

According to Diagnostic Code 7800 Note (1), the eight characteristics of disfigurement are: (1) scar 5 or more inches (13 or more cm.) in length; (2) scar at least one-quarter-inch (0.6-cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square-inches (39-sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square-inches (39-sq. cm.); (7) underlying soft tissue missing in an area exceeding six square-inches (39-sq. cm.); and, (8) skin indurated and inflexible in an area exceeding six square-inches (39-sq. cm.).  Id.

Under Diagnostic Code 7800, where only one characteristic of disfigurement is shown, a 10 percent rating is warranted.  With visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, a 30 percent rating is warranted.  With visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, a 50 percent rating is warranted.

On VA examination in June 2009, the Veteran's history was reviewed.  The examiner indicated that the Veteran had no pain, tenderness, or swelling, and that he had no complaints as to the forehead scar.  On physical examination, the Veteran pointed out an area of his forehead at the hairline where he claimed his shrapnel injury occurred.  There was no central depression or elevation, no scar, and no palpable tenderness, keloid formation, or underlying adherence.  The diagnosis was evidence of closed head trauma to the forehead with no observable skin lesion or scar.   

Having reviewed the evidence pertaining to this claim, the Board concludes that a compensable evaluation for the scar is not warranted.  In this regard, the 2009 VA examiner specified that there was no scar, no central depression or elevation, no tenderness, no keloid formation, and no adherence.  There is no characteristic of deformity that might support a compensable evaluation.  Further, there is no evidence of a painful or unstable scar, and no indication of any functional limitation associated with this injury.  Thus, the Board concludes that the criteria for a compensable evaluation are not met.  The evidence preponderates against a finding that an increased evaluation is warranted.  As such, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

      Extraschedular Consideration

The Board has considered whether referral for consideration of a greater level of compensation on an extraschedular basis is warranted.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left forehead scar are inadequate.  A comparison between the level of severity and symptomatology of this disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology with respect to this disability.  Specifically, the Veteran reported in 2009 that he had no complaints referable to his forehead scar.  Thus, it cannot be stated that the criteria under which this disability is evaluated is inadequate to address the current symptoms.  

In light of this discussion, the Board concludes that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In short, there is nothing in the record to indicate that the Veteran's left forehead scar causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

New and material evidence having not been received, the petition to reopen the claim of entitlement to service connection for seizure disorder is denied.

Entitlement to a compensable evaluation for a left forehead scar is denied.




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


